Citation Nr: 1539922	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-10 088	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia patella.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to September 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In July 2015, the Veteran requested a video teleconference hearing before a member of the Board after he was asked to clarify whether he was requesting a hearing.  The Board finds it necessary to remand the case to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a teleconference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

